Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 11-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0217338) in view of Novelli (2021/0201021).
As per claims 1, and 11 Li teaches, an apparatus for extracting a color scheme from a video, the apparatus comprising: a semi-master shot segmentation part for segmenting an input video into a plurality of semi-master shots through semi-master-shot boundary detection (SBD) (Li, ¶[0028] “S102, performing a video shot boundary detection process on the video image sequence to be processed to determine whether a shot change exists in the video image sequence to obtain a first judgment result.” Boundary detection represents semi-master-shot boundary detection, as video shot boundary); a base palette extraction part for extracting base palettes from the segmented semi-master shots (Li, ¶ [0038] (1) obtaining, in a selected color region, pixel gray level statistics or pixel color statistics of one or more video frames in the video image sequence, and constituting the image feature vectors with the obtained pixel gray level statistics or pixel color statistics” the grey level represents base palette extraction as the grey would represent a palette extraction of the greys); and a color scheme merging part for merging the base palettes extracted from the semi-master shots to extract a color scheme ( Li, ¶[0042] “Thus, the video shot boundary detection can be carried out by utilizing the gray level histogram or color histogram. Histograms are generally used for illustrating the distribution of colors, and the gray level or color histograms of similar photos are very similar; while the gray level or color histograms of two image frames between which a boundary change occurs, normally are very different. Existing methods in the prior art for obtaining gray level histograms and color histograms can be used in the embodiments of this disclosure, and they are not described.” The histogram represents color scheme merging part for merging the base palettes and to extract that color scheme).
As per claims 2 and 12, Li teaches, the apparatus of claim 1, wherein the semi-master shot segmentation part may provide a semi-master shot by combining contiguous shots taken in the same location with similar colors (Li, ¶[0043] “(3) obtaining image boundary features of one or more video image frames in the video image sequence.” ).
As per claims 3 and 13, Li teaches, the apparatus of claim 1, wherein the semi-master shot segmentation part may segment the input video into a plurality of semi-master shots by performing semi-master-shot boundary detection (SBD) through feature extraction for each frame, similarity measurement between frames, and clustering of similar frames (Li, ¶[0046] “In some embodiments, a compressed domain can be utilized to express inherent features of an image, so as to distinguish the different modes of the shot boundary and non-boundary. The compressed domain may include modes such as Wavelet transformation, which are not limited herein. Any method is applicable as along as it can distinguish the image features.” By telling apart image features this is equivalent to feature extraction for each frame, similarity measurement between frames, and clustering of similar frames).
As per claims 4 and 14, Li teaches, the apparatus of claim 1, wherein the semi-master shot segmentation part segments the input video into a plurality of semi-master shots by adopting the Imagelab Shot Detector (ILSD) segmentation method, which only considers RGB colors (Li, ¶[0013] “pixel color statistics” this would include RGB).

As per claims 5 and 15, Li teaches, the apparatus of claim 1, wherein the base palette extraction part comprises: a keyframe selection part for reducing the amount of data to be clustered by selecting select keyframes (Li, ¶[007] “a pixel block feature extraction region, or a complete frame image feature extraction region.” This represents pixel block feature extraction region); and a color clustering part for extracting a base palette from a set of selected keyframes by clustering pixels based on the distance in the color space and selecting the cluster centroids as representative colors (Li, ¶[0038] “(1) obtaining, in a selected color region, pixel gray level statistics or pixel color statistics of one or more video frames in the video image sequence, and constituting the image feature vectors with the obtained pixel gray level statistics or pixel color statistics.”   ).

As per claims 8 and 18, Li teaches, the apparatus of claim 1, wherein the color scheme merging part performs additional clustering on the colors of the base palettes to derive a final color scheme (Li,  ¶[0038] “(1) obtaining, in a selected color region, pixel gray level statistics or pixel color statistics of one or more video frames in the video image sequence, and constituting the image feature vectors with the obtained pixel gray level statistics or pixel color statistics.” ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0217338) in view of Novelli (2021/0201021).
As per claim 9, Li teaches, the apparatus of claim 1. 
Li doesn’t clearly teach, however Novelli teaches, wherein the color scheme merging part extracts the color scheme using convex hull enclosing (CHE) ( Novelli, ¶[0144] “the convex hull may be visualized as the shape enclosing X.” ), and the convex hull enclosing (CHE) converts the plurality of base palettes into convex hull geometry for RGB color space and selects the convex hull boundary vertices as representative colors for the color scheme (Novelli, ¶[0131] “but may be generally easier to track as RGB images typically have a stronger distinction between the iris and sclera, than between the pupil and iris, particularly for user's with dark iris colors.” RBG get tracked according to ¶[0098] “The one or more image sensors may include one or more cameras (e.g., camera 512) and typically an RGB image capturing device, as further described above.” As that is the camera being used and ¶[0144] showing using convex hull and shape inclosing X “the convex hull may be visualized as the shape enclosing X.” shows ).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Li with Novelli’s way of having an RGB camera as well as using convex hull inclosing. 
The motivation would have been to improve image recognition. 

As per claim 10, Li teaches, the apparatus of claim 1. 
Li doesn’t teach however, Novelli teaches, wherein the color scheme merging part extracts the color scheme using convex hull enclosing (CHE), wherein the convex hull is split into sub-hulls, and the representative colors of the sub-hulls are selected as the final color scheme (Novelli, ¶[005] “in some implementations, the minimum pixel intensity value is 0 corresponding to black, and the maximum pixel intensity value is 255 corresponding to white. In certain aspects, the ellipse and refined ellipse can be fitted along the boundary of the convex hull based on a least-squares approximation.” ).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Li with Novelli’s way of using convex hull inclosing. 
The motivation would have been to improve image recognition. 

Allowable Subject Matter
Claims 6-7 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/